DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the acronym “CPE” should be spelled out at least once in the body of the abstract.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  Paragraph 30, Line 8:  There is no opening parenthesis to match the closing one in this line.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-32, and 34-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,935. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to ascertaining status information of a device using light indicators of said device using illumination settings of said light indicators.  Furthermore, both sets of independent claims include detecting a preamble in the operation of the one or more light indicators to synchronize a camera with said one or more light indicators in order to capture a status code from the video or image of the light indicators.  Additionally, the Examiner notes that the terms “first device” and “second device” have been used interchangeably between the camera device and the customer premises equipment (CPE) in relation to the claimed subject matter.

Claims 27, 33, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,288,935 in view of Liu et al [U.S. 9,673,903].
The claims of the ‘935 reference includes subject matter very similar to the claims of the current application.  However, there is no mention of adjusting the frame rate of the camera to increase or decrease a rate at which one or more frames are captured.
Adjusting frame rates of cameras are very common in the prior art.  And the Liu reference not only adjusts the frame rate of a camera, it also does so in a method for receiving a visible light signal.  The method turns on a camera of a mobile phone (No. 101), captures a group of images (No. 102), and processes the received signal (No. 103) in order to get original information (No. 104).  One important aspect of this method is adjusting a frame rate (Fig. 11) of a camera.  Figure 6 even depicts devices related to adjustment of the frame rate (Col. 18, Lns. 39-43: incorrect reference to Fig. 7 in line 43).  Furthermore, the Liu reference even includes a start code of a predetermined sequence (Col. 18, Lns. 44-46) at the beginning of a light signal to instruct the camera to adjust to a high frame rate mode.
The Liu reference was invented to solve prior problems with efficiency and speed when using a camera to photograph visible light (Col. 2, Lns. 7-13) that has “general image processing technology”.  The Liu reference, with its adjustment of frame rate, was invented to present a camera that could capture light signals with sufficient speed and accuracy.  And the claims of the ‘935 reference pertain to synchronizing light signals to a camera of a device, said device being an ideal platform for an advantage presented by the Liu system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the frame rate of the ‘935 reference in order to improve the efficiency and speed of the camera device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryan et al [U.S. 8,334,898] captures images using an imaging sensor.
Ghodke [U.S. 9,818,269] gathers status data using a camera on a mobile device.
Brailovskiy et al [U.S. 10,157,372] detects and interprets the meaning of visual indicators of devices.
Dureau [U.S. 10,403,101] projects light to indicate device status.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/3/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687